Case: 2:20-cv-00017-SPM Doc. #: 22 Filed: 10/30/20 Page: 1 of 2 PageID #: 1123


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

 EARNEST F. O’BRIGHT, JR.,                        )
                                                  )
                Plaintiff,                        )
                                                  )
        v.                                        )
                                                  )           Case No. 2:20-CV-17-SPM
 ANDREW M. SAUL,                                  )
 Commissioner of Social Security,                 )
                                                  )
                Defendant.                        )
                                                  )



                               MEMORANDUM AND ORDER

       This case is before the Court on Defendant Andrew M. Saul’s (“the Commissioner’s”)

Motion to Reverse and Remand the case to the Commissioner for further administrative action

pursuant to sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g). (Doc.

20). Plaintiff has filed a response stating that he has no objection to the motion. (Doc. 21). The

parties have consented to the jurisdiction of the undersigned United States Magistrate Judge

pursuant to 28 U.S.C.§ 636(c)(1). (Doc. 9).

       On March 23, 2020, Plaintiff filed a Complaint seeking review of the Commissioner’s

decision that Plaintiff was not under a disability within the meaning of the Social Security Act.

(Doc. 1). The Commissioner filed the answer and the transcript of the administrative proceedings

on September 3, 2020. (Docs. 13, 14). Plaintiff filed a brief in support of the complaint on October

1, 2020. (Doc. 19).

       On October 27, 2020, the Commissioner filed the instant motion to reverse and remand the

case to the Commissioner for further action under sentence four of section 205(g) of the Social

Security Act, which permits the Court “to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the Commissioner, with or without
Case: 2:20-cv-00017-SPM Doc. #: 22 Filed: 10/30/20 Page: 2 of 2 PageID #: 1124


                                            - 2 -
remanding the cause for a rehearing.” 42 U.S.C. § 405(g). The Commissioner represents in his

motion that upon review of the record, agency counsel determined that remand is needed for further

evaluation of Plaintiff’s claim. The Commissioner states that “[u]pon receipt of the Court’s remand

order, the Appeals Council will remand this case to the ALJ. On remand, the Commissioner will

properly evaluate the medical opinion evidence in accordance with 20 C.F.R. §§ 404.1520c,

416.920c.”

       Upon review of Defendant’s motion and Plaintiff’s response, the Court agrees with the

parties that this case should be reversed and remanded pursuant to sentence four of 42 U.S.C.

§ 405(g). Accordingly,

       IT IS HEREBY ORDERED that the Commissioner’s Motion to Reverse and Remand

(Doc. 20) is GRANTED.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that decision of the

Commissioner of Social Security is REVERSED and that this case is REMANDED under

Sentence Four of 42 U.S.C. § 405(g) for reconsideration and further proceedings consistent with

this opinion.



                                                 SHIRLEY PADMORE MENSAH
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 30th day of October, 2020.
